department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date gl-508596-99 cc pa cbs b2 ulic memorandum for associate area_counsel sb_se area cleveland from lawrence h schattner chief branch collection bankruptcy and summonses subject priority status of interest on administrative tax claims this chief_counsel_advice responds to your email dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether interest that accrues on an administrative tax_liability incurred during a chapter reorganization case prior to a conversion to chapter is entitled to first priority status in distribution under the bankruptcy code after the case is converted whether interest continues to accrue on the chapter administrative tax_liability after the case is converted to chapter conclusion sec_1 yes interest that accrues pre-conversion on an administrative tax_liability incurred during a chapter reorganization is considered an administrative expense under sec_503 of the bankruptcy code and is entitled to first priority in distribution even after the case is converted to one under chapter yes interest continues to accrue however it is not entitled to first priority status under sec_507 of the bankruptcy code because it is not an administrative expense under sec_503 therefore the interest is relegated to fifth priority in distribution under section a facts debtor filed a petition for reorganization under chapter of the bankruptcy code two years later the case was converted to a chapter liquidation during the chapter portion of the bankruptcy the chapter estate incurred administrative tax_liabilities which remained unpaid when the case was converted the internal gl-508596-99 revenue service service filed administrative claims in both the chapter and chapter cases the service also filed a proof_of_claim for pre-petition secured claims priority claims and general unsecured claims it is anticipated that after liquidation there will be some money remaining to pay the general unsecured claims the chapter trustee objected to the service’s claims the trustee contends that post-petition_interest on an administrative claim is not entitled to first priority status for distribution instead the trustee argues that the interest should be paid as a fifth level priority pursuant to section a of the bankruptcy code for support the trustee relies on in re weinstein 251_br_174 b a p 1st cir and 212_br_188 bankr d n h law and analysis on date the first circuit_court of appeals overturned the decision in in re weinsein the trustee’s primary support in re weinstein u s app lexis 1st cir our position which we review below is fully set out in the government’s brief in weinstein analyzing the priority status of post-petition_interest on the administrative tax_liabilities in this case requires looking at distinct stages of interest accrual first we must determine the priority status of the service’s claim for post-petition_interest that accrued on administrative liabilities incurred during the chapter portion of the case prior to the conversion to chapter next we must determine whether the conversion to chapter affects the priority status of the service’s claim for post-petition_interest last we must determine the priority status of the service’s claim for interest on the chapter administrative tax_liabilities that continues to accrue after the case has been converted priority status of accrued interest on chapter administrative claims under sec_507 of the bankruptcy code administrative expenses have first priority in bankruptcy distribution administrative expenses are defined in sec_503 sec_503 provides in relevant part b after notice and a hearing there shall be allowed administrative expenses other than claims allowed under sec_502 of this title including - b any_tax - i incurred by the estate except a tax of a kind specified in sec_507 of this title gl-508596-99 c any fine penalty or reduction in credit relating to a tax of a kind specified in subparagraph b of this paragraph b c sec_503 unless the creditor agrees otherwise a court will only confirm a chapter reorganization plan if the holder of an administrative claim receives cash equal to the allowed amount of its claim on the effective date of the plan b c a a interest is not expressly mentioned as an administrative expense in sec_503 the trustee in this case argues that because it is not expressly mentioned it can not be an administrative expense therefore it is not entitled to first priority status however this argument ignores the fact that every circuit to have addressed post- petition interest on administrative tax claims has found that the interest itself is an administrative expense entitled to the same priority as the underlying tax in re weinstein u s app lexis 1st cir in re flo-lizer inc 916_f2d_363 6th cir in re allied mechanical services inc 885_f2d_837 11th cir in re mark anthony constr inc 886_f2d_1101 9th cir 737_f2d_430 4th cir see also in re preferred door co inc 990_f2d_547 10th cir citing these circuit_court cases favorably to determine whether interest is included as an administrative expense requires close analysis of sec_503 the starting point of any statutory analysis must be the language of the statute itself 447_us_102 sec_503 lists various administrative expenses because it uses the term including the statute suggests that the list is not exhaustive the bankruptcy code itself states that the use of including is not limiting b c sec_102 therefore interest could be included as an administrative expense this uncertainty over what exactly is included as an administrative expense makes the statute ambiguous flo-lizer f 2d pincite allied mechanical f 2d pincite mark anthony 886_f2d_1106 when a statute is ambiguous the court must look to the legislative_history to determine what it means flo-lizer f 2d pincite relying on 489_us_235 the senate’s version of sec_503 expressly provided for interest as an administrative expense s rep no 95th cong 2nd sess the final version of the statute did not congress gave no explanation for why it did not expressly include interest in the list of expenses given first priority status mark anthony f 2d pincite under the prior_law the bankruptcy act of interest was included as an administrative expense pursuant to the supreme court decision in 384_us_678 although the bankruptcy act did not specifically mention interest the supreme court concluded that interest earned on taxes incurred during a chapter reorganization was entitled to the same priority status as the administrative tax id pincite nowhere has congress expressed an intent to abrogate the rule as laid out in nicholas mark anthony f 2d pincite there is no indication anywhere in the legislative gl-508596-99 history that congress intended to or even was aware that its failure to list interest specifically would alter the priority of post-petition_interest it is a well established principle of statutory construction that no changes in law or policy are to be presumed from changes in language in a statute’s revision unless an intent to make such changes is clearly expressed 490_us_545 without clear evidence that congress intended to change the common_law a court cannot construe a statute to establish a new rule_of law mark anthony f 2d pincite thus the rule that post-petition_interest on a post-petition tax_liability of a bankruptcy_estate is an administrative expense remains the law even after enactment of the bankruptcy code this rule is consistent with the general treatment of interest on tax claims the supreme court has recognized that i n most situations interest is considered to be the cost of use of the amounts owing a creditor and an incentive to prompt repayment and thus an integral part of a continuing debt interest on a tax debt would seem to fit that description 376_us_358 thus a claim for post-petition_interest is part and parcel with a claim for administrative tax_liabilities this is especially true given the importance of post- petition creditors to a debtor’s ability to reorganize the priority status given to the costs of administering the estate including interest is meant to encourage those who either help preserve and administer the estate or who assist with the rehabilitation of the creditor so that all creditors will benefit in re colortex industries inc 19_f3d_1371 11th cir it is also meant to promote an overriding policy that a debtor’s efforts to reorganize shall be financed by the debtor not the debtor’s post-petition creditors allied mechanical f 3d pincite congress recognizes that the government is in a unique position as a creditor first the government cannot chose to whom it extends credit h_r rep no 95th cong 1st sess second businesses often pay other creditors before paying their taxes id given these realities it would be unfair to require the government to make interest-free loans while a debtor attempts to reorganize its financial affairs mark anthony f 2d pincite n another reason for concluding that the post-petition_interest is included as an administrative claim is the fact that sec_503 expressly provides for penalties 1we recognize that post-petition_interest does not accrue on pre-petition claims there are two reasons for this rule first because the interest accrues at different rates interest on pre-petition claims is suspended upon filing so that one creditor is not advantaged over another in re colortex industries 19_f3d_1371 citing 233_us_261 second interest is suspended to avoid administrative inconvenience colortex f 3d pincite citing bruning u s pincite neither of these concerns is implicated by allowing post-petition_interest to accrue on post-petition claims in nicholas the supreme court determined that allowing interest on an administrative claim to accrue during a reorganization neither unfairly burdened the trustee nor disadvantaged other creditors 384_us_678 gl-508596-99 the inclusion of penalties as an administrative expense shows that congress was willing to have the bankruptcy_estate pay for expenses that arise out of a debtor’s failure to pay taxes flo-lizer 916_f2d_363 all of the circuit courts to have considered this issue agree that it makes no sense for congress to give penalties a higher priority than interest instead a rule which treats interest in the same manner as the underlying tax is consistent with the general treatment of taxes and interest in the bankruptcy code and in the tax laws mark anthony f 2d pincite priority status of accrued interest on chapter administrative claims after conversion to chapter as the above discussion shows the great weight of authority concludes that post- petition interest is entitled to first priority status as an administrative claim in chapter cases the trustee argues that post-petition_interest can not be entitled to first priority status because section a already provides for interest as a fifth priority however section a is not implicated in this case the interest at issue here accrued pre-conversion during the chapter portion of the case therefore t he chapter priority scheme should not affect the chapter claims which were fixed at the time of conversion except as expressly provided for in chapter of the bankruptcy code in re rocky mtn refractories 208_br_709 b a p 10th cir 138_br_458 bankr d n j finding that interest which accrued pre- conversion retains its administrative expense status and is not affected by the conversion several of the circuit_court cases considering the priority status of interest on administrative tax claims involved cases which had been converted from chapter to chapter and none of them found that the conversion affected the analysis allied mechanical 885_f2d_837 mark anthony 886_f2d_1101 see preferred door 990_f2d_547 see also colortex 19_f3d_1371 section provides for first priority_distribution of administrative claims and fifth priority_distribution of certain claims for interest except as provided in section of this title property of the estate shall be distributed - first in payment of claims of the kind specified in and in the order specified in sec_507 of this title fifth in payment of interest at the legal rate from the date of the filing of the petition on any claim paid under paragraph or of this subsection 2however the administrative expenses_incurred pre-conversion are paid after the chapter administrative claims are paid b c b gl-508596-99 b c a sec_507 gives first priority for administrative expenses allowed under sec_503 b c sec_507 section a limits fifth priority to payment of interest from the date of the petition thus a does not apply to interest accrual during a prior chapter the first circuit goes even further and says that a does not apply to payment of interest accruing after the petition date on post-petition liabilities in weinstein a case dealing with the priority status of post-petition_interest that accrued on administrative tax claims in a chapter case the court examined the interplay between sec_503 sec_507 and u s app lexis first the court found that although section a seems to provide for interest as a fifth priority status in distribution when read in conjunction with sec_503 and sec_507 it is unclear exactly how section a is meant to apply id at therefore the court looked at the prior_law the legislative_history and the policy considerations behind the relevant code sections in order to clarify section a the court’s analysis mirrored the prior circuit decisions discussed above therefore we will not repeat it ultimately the court concluded that a proper reading of sec_503 includes post-petition_interest incurred on administrative tax_liabilities therefore the interest should be paid as a first priority administrative expense under section a interest accrual on chapter administrative tax_liabilities post-conversion the last issue to be considered is whether interest continues to accrue on the administrative tax_liabilities incurred during the chapter portion of the case after it is converted to chapter and if so what is its priority status under section generally a creditor may not file a claim for unmatured interest accruing after a bankruptcy petition is filed b c sec_502 however post-petition_interest on non-dischargeable debts can be collected directly from the debtor after bankruptcy 376_us_358 in re cousins 209_f3d_38 1st cir 49_f3d_98 3d cir the rationale for this is based on the recognition that there is a difference between allowing claims for interest on debts collectible from the bankruptcy_estate and those collectible directly from the debtor leeper f 3d pincite the purpose of not allowing claims for interest accrual once a bankruptcy petition is filed is to protect the assets of the estate for all creditors bruning u s pincite if a debt with a high interest rate is allowed to deplete the assets of the estate the other creditors will be disadvantaged id prohibiting claims for post-petition_interest also makes the estate easier to administer and less burdensome for the trustee id neither of these concerns are at issue once the bankruptcy is over and the debt is collected directly from the debtor id pincite an exception to prohibiting claims for unmatured interest is section a a codification of the solvent debtor rule which provides that any money remaining after distribution should be paid to compensate the creditors rather than the debtor colortex f 3d pincite thus post-petition_interest will only be paid as fifth gl-508596-99 priority before any excess_assets of the estate is paid back to the debtor in nicholas the supreme court seems to hold that interest accruing during a chapter reorganization stops accruing after conversion to a liquidation case this holding was based on the court’s determination that it would be inequitable to allow the interest accruing on a debt owed by the estate to absorb the assets available for the debtor’s creditors nicholas pincite see also in re sun cliff 143_br_789 bankr d colo 138_br_458 bankr d n j in this case however because the post-petition_interest is being paid out of funds that would otherwise go back to the debtor this situation is different from the one presented in nicholas although the interest on the chapter administrative liabilities continues to accrue it cannot be characterized as an administrative expense of the chapter estate under sec_503 see b c b therefore the post-petition_interest on the chapter administrative liabilities continues to accrue but will be paid as a fifth priority expense under section a this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact the attorney assigned to this matter at
